Citation Nr: 0703428	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-39 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for an anxiety disorder 
secondary to service-connected disabilities.

2.  Entitlement to an increased rating for residuals of 
postoperative right ankle sprain, currently assigned a 10 
percent disability evaluation.

3.  Entitlement to an increased rating for residuals of 
postoperative left ankle sprain, currently assigned a 10 
percent disability evaluation


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1984 to 
July 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of June 2003 and October 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas.  

The veteran testified at a September 2006 hearing before the 
undersigned Veterans Law Judge; a transcript of that hearing 
is of record.


FINDINGS OF FACT

1.  The veteran's anxiety disorder is not caused or made 
worse by service-connected disability.

2.  The veteran's left ankle disability is manifested by 
fatigue, limited endurance, and some limitation in range of 
motion.

3.  The veteran's right ankle disability is manifested by 
fatigue, limited endurance, and some limitation in range of 
motion.




CONCLUSIONS OF LAW

1.  The veteran does not have an anxiety disorder that is 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.310(a) (2006); 71 Fed. Reg. 52744-
47 (Sept. 7, 2006).

2.  The criteria for an increased rating for the veteran's 
residuals of postoperative right ankle sprain have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.71a, Diagnostic Codes 5271, 5284 (2006).

3.  The criteria for an increased rating for the veteran's 
residuals of postoperative left ankle sprain have not been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.71a, 
Diagnostic Codes 5271, 5284.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in August 
2002, July 2003, April 2005, and March 2006.  (Although the 
complete notice required by the VCAA was not provided until 
after the RO adjudicated the appellant's claims, any timing 
errors have been cured in the process of previous remands and 
RO actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran either identify or submit any evidence or information 
he had pertaining to his claim.  The RO also provided a 
statement of the case (SOC) and a supplemental statement of 
the case (SSOC) reporting the results of its reviews of each 
issue, and the text of the relevant portions of the VA 
regulations.  The veteran was apprised of the criteria for 
assigning disability ratings or for award of an effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs) and VA and private medical 
records, and secured examinations in furtherance of his 
claim.  VA has no duty to inform or assist that was unmet.

II.  Anxiety Disorder

The veteran is diagnosed with an anxiety disorder, and claims 
that this is caused by his service-connected disabilities, 
specifically his ankle disabilities.  He also contends that 
those ankle disabilities warrant a rating higher than the 
currently assigned 10 percent for each ankle.  

Of record is a March 1996 mental health assessment from the 
VA Medical Center (VAMC) in Topeka, Kansas.  The note 
indicates that the veteran had been seen previously by a 
family counselor through the Employee Assistance Program 
(EAP) at his place of employment, the United States Postal 
Service (USPS), working on coping skills for handling stress 
he found in the workplace.  The veteran noted that his ankle 
disabilities had created anxiety for him in that he was 
unsure if he was going to physically be able to continue with 
his present job.  He averred that his sick leave usage, 
including for multiple ankle and hernia surgeries, which he 
thought was appropriate, was considered by his supervisors 
and co-workers to be excessive.  

The assessment noted that, while the veteran focused on 
whether he would be able to work due to the physical 
limitations imposed by his ankles, to a much greater degree 
he worried about what his co-workers and supervisors were 
thinking, and feared that he might lose his job due to his 
increased sick leave usage.  He described occasional panic 
attacks.  On examination, the veteran appeared neatly groomed 
with good hygiene, and was pleasant and congenial throughout 
the interview.  He was logical and goal-oriented, expressed 
no delusional thoughts, and was estimated to be of average 
intelligence.  His judgment for neutral situations was good, 
but insight into his illness was somewhat limited.  He 
described his mood as being stressed.  

A diagnosis was made utilizing the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) criteria.  The DSM-IV Axis I (clinical 
disorders and other conditions that may be a focus of 
clinical attention) diagnosis was generalized anxiety 
disorder.  Axis II (personality disorders and mental 
retardation) diagnosis was deferred.  The Axis III (general 
medical conditions) diagnoses were chronic lateral ankle 
instability in both ankles; status-post two hernia surgeries 
in 1994.  In Axis IV (psychosocial and environmental 
problems) the examiner noted mild to moderate stressors 
related to fear of job loss due to physical problems with 
ankles.  

The veteran was afforded another VA mental health assessment 
given in April 2001.  The DSM-IV Axis I diagnosis was anxiety 
disorder, not otherwise specified.  There was no Axis II 
diagnosis.  The Axis III diagnosis was repeated ligamentous 
damage to the right ankle.  In Axis IV the examiner noted 
that the veteran's chronic anxiety was related by his 
inability to earn a living for his family.  The veteran was 
prescribed an antidepressant.  

The veteran was afforded a VA mental disorders examination 
given in June 2004.  The examiner provided an extensive 
review of the veteran's file and medical and social history.  
He noted that the veteran's work history was very 
inconsistent.  The veteran reported that he was counseled for 
abuse of sick leave at the USPS, and, when confronted with 
this when attempting to take leave again, he impulsively 
quit.  After that, he worked briefly for a real estate firm, 
re-enrolled in university, worked as a computer technical 
support person, then at a computer networking company, 
followed by work as a service writer at an automobile 
dealership, a return to USPS at a different facility, a 
return to the networking company for a month, another 
reenrollment in university for several months, work for a 
cable company for two months, and another stint with USPS, 
where he was terminated for inability to perform duties 
because of the requirement that he walk and stand.  Finally, 
he had worked in a convenience store briefly, but had no 
employment in the preceding year or so while enrolled at a 
state university, majoring in management information systems.  

The veteran reported that his mood fluctuated, experiencing 
episodes several times per week.  He also reported headaches 
every few weeks until he received a cervical epidural, which 
brought about diminished headaches and improved mood.  He 
reported excessive worry about many different things, 
especially most trivial things.  Particularly, he worried 
about being a disabled person, indicating that this had 
developed gradually over the preceding 10 years.  The report 
of examination was essentially unremarkable, except for the 
results of the Beck Depression Inventory.  The veteran's 
score on the Beck was 17, indicating mild symptoms of 
depression.  The veteran's most strongly endorsed symptoms 
included seeing a lot of failures in his past life and 
feeling much more irritable than usual.  

The DSM-IV Axis I diagnosis was mild generalized anxiety 
disorder and bipolar II disorder.  There was no Axis II 
diagnosis, however the examiner noted that the veteran had 
features of obsessive-compulsive personality disorder, but 
did not meet the full criteria.  The Axis III diagnosis was 
chronic pain.  In Axis IV the examiner noted good social 
supports and adequate income.  The examiner noted that the 
veteran's mild generalized anxiety disorder did not appear to 
be in any way disabling.  Noting the veteran's history of 
impulsive behavior with frequent job changes, the examiner 
suggested treatment with a mood stabilizer.  

The examiner concluded that none of the personality traits or 
symptoms suggesting the generalized anxiety disorder or 
bipolar II disorder appeared to be disabling or to be 
interfering with his functioning.  This was supported by the 
veteran's report that he it had been months since he had had 
any anxiety symptoms or symptoms of panic attacks.  The 
examiner specifically found that there was no reason to 
believe that any of the veteran's mild, marginal disorders 
were in any way related to his service-connected 
disabilities.  Rather, they seemed to be only occasional 
problems for him that occurred at times when his was under 
unusual stress.  The examiner opined that some of the 
veteran's stress seemed to self-induced, in that he 
impulsively quit jobs, which may be related to the bipolar II 
disorder.  Finally, the examiner noted that it seemed as 
likely as not that the veteran's generalized anxiety disorder 
began earlier in life, and may be related to the obsessive-
compulsive personality traits.  

Also of record is an October 2004 VA treatment note authored 
by the same examiner, psychiatrist Dr. S.B., who provided the 
April 2001 VA mental health assessment.  While that examiner 
noted in his April 2001 examination that the veteran's 
chronic anxiety was related to his inability to earn a living 
for his family, in his October 2004 treatment note Dr. B. 
opined that it is most likely that the veteran's service-
connected ankle trauma brought on his generalized anxiety 
disorder.  This revised assessment was based on the fact that 
the veteran had no anxiety symptoms, problems with work, or 
depression before the ankle injuries, but that these symptoms 
began after the injuries in service.  He concluded that 
without the physical injury the veteran's emotional problems 
might never have come to the surface.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

Further, disability that is proximately due to or the result 
of a service-connected disease or injury is considered 
service-connected, and when thus established, this secondary 
condition is considered a part of the original condition.  38 
C.F.R. § 3.310(a).  (The provisions of 38 C.F.R. § 3.310 were 
amended, effective from October 10, 2006; however, the new 
provisions require that service connection not be awarded on 
an aggravation basis without establishing a pre-aggravation 
baseline level of disability and comparing it to current 
level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  
Although the stated intent of the change was merely to 
implement the requirements of Allen v. Brown, 7 Vet. App. 439 
(1995), the new provisions amount to substantive changes to 
the manner in which 38 C.F.R. § 3.310 has been applied by VA 
in Allen-type cases since 1995.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the claimant because it does not require the 
establishment of a baseline before an award of service 
connection may be made.)

Here, there is medical evidence of the veteran's service-
connected ankle disabilities, and medical evidence of the 
veteran's claimed disability, diagnosed as anxiety disorder.  
As noted, the veteran claims that this anxiety disorder is 
secondary to his bilateral ankle disabilities.  Regarding the 
question of secondary service connection, the Board is 
confronted with conflicting opinions.  

On the one hand, Dr. B., who at one time attributed the 
veteran's anxiety disorder to his inability to earn a living 
for his family, more recently opined that it is most likely 
that the veteran's service-connected ankle trauma brought on 
his generalized anxiety disorder.  This revised assessment 
was based on the fact that the veteran had no anxiety 
symptoms, problems with work, or depression before the ankle 
injuries, but that these symptoms began after the injuries in 
service.  He concluded that without the physical injury his 
emotional problems might never have come to the surface.

The Board also notes that the March 1996 mental health 
assessment noted that the veteran averred that the veteran's 
ankle disabilities had created anxiety for him in that he was 
unsure if he was going to physically be able to continue with 
his present job.  However, the Board also notes that that 
report indicated that the veteran had been seen previously by 
a family counselor through the EAP at his USPS workplace, 
where the treatment had to do with coping skills for handling 
stress he found in the workplace, which apparently derived 
from issues involving alleged sick leave usage, including 
sick leave for several ankle and hernia surgeries.  The 
assessment specifically noted that, while the veteran 
expressed concerns as to whether he would be able to work due 
to his physical limitation with his ankle, "far more 
greatly, he worries what his co-workers and supervisors are 
thinking and fears he may lose his job due to his increased 
sick leave," which, it was reported, his co-workers and 
supervisors believed was abusive.  

On the other hand, as noted, Dr. B.'s original assessment was 
that the veteran's anxiety disorder was attributable to the 
veteran's inability to earn a living for his family.  While 
the veteran has argued that this was attributed to service-
connected disability, the June 2004 examiner opined that none 
of the personality traits or symptoms suggesting the 
generalized anxiety disorder or bipolar II disorder appeared 
to be disabling or interfering with his functioning.  This 
was supported by the veteran's report that he it had been 
months since he had had any anxiety symptoms or symptoms of 
panic attacks.  The examiner specifically found that there 
was no reason to believe any of the veteran's mild, marginal 
disorders were in any way related to his service-connected 
disabilities.  Rather, they seemed to be only occasional 
problems for him that occurred at times when his was under 
unusual stress.  The examiner opined that some of the 
veteran's stress seemed to self-induced, in that he 
impulsively quit jobs, which may be related to the bipolar II 
disorder.  Finally, the examiner noted that it seemed as 
likely as not that the veteran's generalized anxiety disorder 
began earlier in life, and may be related to the obsessive-
compulsive personality traits.

The Board finds the medical opinion of the June 2004 examiner 
to be more persuasive than that of Dr. B.  This is so because 
of the June 2004 examiner's having taken into account in 
great detail the veteran's medical and social history, and 
because of the well-reasoned conclusion that there was no 
reason to believe any of the veteran's mild, marginal 
disorders were in any way related to his service-connected 
disabilities.  Moreover, the examiner opined that some of the 
veteran's stress seemed to self-induced, in that he 
impulsively quit jobs, which may be related to the bipolar II 
disorder.  The examiner noted that it seemed as likely as not 
that the veteran's generalized anxiety disorder began earlier 
in life, and may be related to the obsessive-compulsive 
personality traits.  Finally, the Board notes that the 
results of the Beck Depression Inventory indicated mild 
symptoms of depression, the most strongly endorsed of which 
was seeing a lot of failures in his past life and feeling 
much more irritable than usual.  The Board finds this to be 
entirely consistent with the evidence of record and this 
examiner's assessment that the veteran's stress seemed to 
self-induced, in that he impulsively quit jobs.

The Board finds that Dr. B.'s assessment is not persuasive 
because it relies entirely on an analysis of the sequence of 
events, namely that the veteran's in-service ankle injuries 
preceded his anxiety.  However, Dr. B. provided no rationale 
as to why the veteran's ankle injuries should be singled out 
as the only pre-anxiety factor among many possible ones that 
could have caused the veteran's anxiety.  In this regard, as 
noted, the Board finds more persuasive the analysis of the 
June 2004 VA examiner discussed above.  Moreover, the Board 
notes that Dr. B., in his October 2004 treatment note, stated 
that, without the physical injury, the veteran's emotional 
problems might never have come to the surface.  The Board 
finds this argument unpersuasive for two reasons.  First, the 
statement on its face implies that the veteran's emotional 
problems preexisted his in-service ankle injuries, implying 
in turn the aggravation of a pre-existing condition, a 
conclusion not supported by the facts or Dr. B.'s analysis.  
Second, without supporting clinical data or other rationale, 
the doctor's opinion simply was too speculative to provide 
the degree of certainty required for medical opinion.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999).

Regarding the March 1996 report's notation in Axis IV of mild 
to moderate stressors related to fear of job loss due to 
physical problems with ankles, the Board also notes-and 
finds more persuasive-the examiner's notation that the 
veteran worried much more about the opinions of his co-
workers and supervisors, both of which groups had expressed 
opinions that the veteran was abusing sick leave.

The veteran is qualified as a layperson to describe the 
anxiety symptoms he experiences.  However, there is no 
evidence of record showing that the veteran has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion as to the cause 
of his anxiety disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2006).  
Consequently, the veteran's own assertions as to the cause of 
his anxiety disability have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
veteran's anxiety disability is not caused or made worse by 
his service-connected disabilities.

III.  Ankles

The veteran injured his ankles in service, and was service 
connected for them in a 1991 rating decision.  He underwent 
right ankle surgery in 1991, and left ankle surgeries in 1995 
and 1997 to correct instability in both ankles.  The veteran 
avers that the residuals of the injuries and operations have 
resulted in continuing restricted utility of his ankles in 
the form of pain, insecurity while walking on uneven surfaces 
and on stairs, and lack of endurance.   He contends, 
therefore, that these disabilities warrant a higher 
disability rating than the currently assigned 10 percent.  

The veteran's VA treatment records show recurrent complaints 
related to his ankles.  Complaints have included pain, 
popping, and laxity.  He has tried various medications with 
mixed success.  At his September 2006 hearing, the veteran 
testified that he no longer receives treatment for his 
ankles.  He testified that he had at one time been on a 
medical treatment regimen, but that since about 1998 or 1999 
he has not been on a steady regimen.  He testified that his 
ankle disabilities have affected his employment, that he 
cannot walk on uneven surfaces, and that he has suffered 
falls because of his ankles.  

The veteran underwent a VA medical examination of the ankles 
in November 2004.  The veteran's relevant medical history was 
recounted.  He reported pain only with a flare-up, and that 
flare-ups occurred once or twice a week when he stepped on an 
uneven surface, made contact with an ankle, or due to certain 
weather.  The veteran reported sometimes having a sensation 
of his ankles locking, and of ankles at times giving out, 
causing falls.  Walking more than one-half mile resulted in 
pain on the outsides of both ankles.  He averred that he had 
lost his job at the USPS because of his ankle disabilities, 
and that his ankle pain kept him from participating in sports 
with his children.  

On examination, the examiner found no erythema, swelling, or 
deformity.  There was some stiffness, but no redness and no 
heat or swelling.  There was no instability in either ankle 
joint.  Drawer test was negative.  The veteran's gait was 
steady, with no limp noted.  There was no unusual wear 
pattern on the veteran's shoes, no calluses noted, and no 
varus or valgus angulation of the os calcis in relationship 
to the long axis of the tibia and fibula.  Neurovascular 
status was intact, distally.  Range of motion exercises 
revealed zero degrees left ankle dorsiflexion, with no pain 
present, and 30 degrees of left plantar flexion, with pain 
throughout the range of motion.  The veteran could repeat 
with the left ankle for six repetitions before becoming 
fatigued.  The right ankle could be dorsiflexed to 10 
degrees, at which point pain was encountered, and could flex 
to 30 degrees, with pain throughout the range of motion.  The 
veteran could repeat with the right ankle for eight 
repetitions before becoming fatigued.  There was no guarding 
tenderness with any manipulation or abnormal movement of 
either ankle.  

The examiner concluded that the veteran's biggest issues with 
his ankles were fatigue and limited endurance.  The examiner 
opined that, while the ankle disabilities had adversely 
affected his previous employment as a letter carrier, he 
could obtain and retain gainful employment in a career field 
not requiring prolonged standing, walking, or activities that 
would place stress on the ankles.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2006).  The 
Board notes from the November 2004 VA examiner's report that 
she took these provisions into account in her examination of 
the veteran's ankles.

The veteran's ankle disabilities have been rated by the RO 
utilizing the criteria found at 38 C.F.R. § 4.71a, Diagnostic 
Code 5284, for other foot injuries.  

Under Diagnostic Code 5284, a 10 percent rating is for 
application when there is a moderate injury.  A 20 percent 
rating is for application when there is a moderately severe 
injury, and a 30 percent rating, the highest available under 
Diagnostic Code 5284, is for application when there is severe 
disability.  38 C.F.R. § 4.71a.  While these rating criteria 
are admittedly subjective in nature because the terms 
describing the ratings are not defined, the Board finds that 
the veteran's disability picture nonetheless more nearly 
approximates the criteria required for the currently assigned 
10 percent rating for moderate disability.  

A higher rating is not warranted because the veteran's 
symptoms and the limits imposed by his ankle disabilities do 
not, in the Board's judgment, equate to the next higher 
rating characterized as moderately severe.  This is so 
because, while the veteran has expressed some limits in 
endurance and in his ability to, for example, walk on uneven 
surfaces or easily negotiate stairs, he can nevertheless walk 
without assistance, his gait is steady and without a limp, 
and he can walk for up to a half a mile before the onset of 
pain.  Taking into account all of the evidence of record, 
Board is not convinced that the veteran's symptomatology can 
accurately be characterized as moderately severe.  

As noted, the term "moderately severe" is not defined by 
regulation; however, the 20 percent rating which it 
represents is the same rating assigned when there is 
ankylosis of the subastragalar or tarsal joint in a poor 
weight-bearing position (Diagnostic Code 5272), or when there 
is ankle ankylosis in a plantar flexed position of less than 
30 degrees (Diagnostic Code 5270).  The veteran's problems 
are not of the kind that it may be said that his disability 
is tantamount to such difficulties, especially when 
considering his motion and ability to walk without pain up to 
one-half mile.  

The Board has considered other diagnostic codes to determine 
if another code would result in higher awards for the 
veteran's ankle disabilities, but finds none that does.  Of 
the diagnostic codes available for evaluating disabilities of 
the ankle specifically, there is no ankylosis, no 
astragalectomy, and no malunion of the os calcis or 
astragalus, rendering diagnostic codes 5270, 5272, 5273, ands 
5273 inapt.  38 C.F.R. § 4.71a.  Under the remaining 
diagnostic code, Diagnostic Code 5271, a 10 percent rating is 
for application when there is moderate limitation motion of 
the ankle, and a 20 percent rating, the highest available 
under this diagnostic code, is for application when there is 
marked limitation of motion.  Given the objective range of 
motion findings of the November 2004 examination, the Board 
finds that the higher, 20 percent, award for marked 
limitation of motion is not warranted.  Both ankles exhibited 
plantar flexion equal to two-thirds of normal.  While the 
examiner indicated that there was no dorsiflexion of the left 
ankle and the right ankle dorsiflexion was 50 percent of 
normal, the examiner noted that fatigue did not result until 
after six repetitions on the left, and eight repetitions on 
the right.  Moreover, the veteran told the examiner that he 
could walk a half-mile before pain developed in the ankles.  
Taking into account all of the evidence of record, Board is 
not convinced that the veteran's symptomatology can 
accurately be characterized as "marked" as contemplated by 
Diagnostic Code 5271.  This is especially so when considering 
that the 20 percent rating for "marked" limitation of 
motion is the same rating assigned for disability represented 
by ankylosis in plantar flexion less than 30 degrees.  
Diagnostic Code 5270.  For the reasons set out above, the 
veteran's disability does not correspond to functional losses 
that equate to "marked" limitation of motion.

In sum, the evidence of record shows that a disability rating 
higher than the currently awarded 10 percent for each ankle 
is not warranted under any of the possible diagnostic codes, 
and the claims for increased left and right ankle disability 
ratings are therefore denied.


ORDER

Entitlement to service connection for an anxiety disorder as 
secondary to service-connected disability is denied.

Entitlement to an increased rating for residuals of 
postoperative right ankle sprain, currently assigned a 10 
percent disability evaluation, is denied.

Entitlement to an increased rating for residuals of 
postoperative left ankle sprain, currently assigned a 10 
percent disability evaluation, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


